Acknowledgment
The amendment filed on January 3, 2022, responding to the Office Action mailed on October 4, 2021 has been entered.  This Office Action fully considers the amendments to the pending application in which claims 1, 3-7, 9, 11 and 13-17 are pending.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of paper submitted under 35 U.S.C. 119(a)-(d) or under 35 U.S.C. 120, 121, 365(c), or 386(c) which has been placed of record in the file.
Allowable Subject Matter
Claim 1, 3-7, 9, 11 and 13-17 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 1 the prior art fails to disclose the device of claim 1 wherein the first inorganic layer comprises a stacked layer of at least one second silicon oxide layer and at least one silicon nitride layer, and the at least one second silicon oxide layer located on one side adjacent to the flexible polymer substrate; and the second inorganic layer comprises a stacked layer of a first silicon oxide layer and an amorphous silicon layer, and the amorphous silicon layer disposed between the first silicon oxide layer and the organic layer.
Regarding claim 11 the prior art fails to disclose the device of claim 11 wherein the first inorganic layer comprises a stacked layer of at least one second silicon oxide layer and at least one silicon nitride layer, wherein the at least one an amorphous silicon layer, and the amorphous silicon layer disposed between the first silicon oxide layer and the organic layer.
Claims 3-7, 9 and 13-17 depend directly or indirectly on claims 1 or 11 and are allowable on that basis.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Joe Schoenholtz whose telephone number is (571)270-5475. The examiner can normally be reached M-Thur 7 AM to 7 PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ms. Yara Green can be reached on (571) 272-3035. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 




/J.E. Schoenholtz/Primary Examiner, Art Unit 2893